Citation Nr: 1508749	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for bilateral hearing loss and for tinnitus. 

The Veteran and his wife testified at a hearing before an RO Decision Review Officer in August 2009. 

In September 2012, the Board granted service connection for bilateral hearing loss, and remanded the case to the RO for further development of the appealed tinnitus service connection claim.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has tinnitus related to noise exposure during active service or caused by his bilateral hearing loss disability. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran served 90 days or more, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, as suggested by VA Training Letter 10-02, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" Fountain v. McDonald, No. 13-0540, ---Vet. App.---(February 9, 2015).

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran served in the U.S. Marine Corps and his military occupational specialty was rifleman.  His badges include Marksman Badge Rifle; M14.  Accordingly, in-service exposure to acoustic trauma has been conceded.

Service treatment records contain no indications of complaints or findings regarding tinnitus.  At the January 1968 examination at discharge, there were no complaints or findings of tinnitus.  The January 1968 examination hearing test was conducted on a whispered voice basis, with findings of 15/15 bilaterally.  

The report of an October 2008 VA audiology examination records that the Veteran reported his perception that the onset of bilateral hearing loss and tinnitus was several years before, which had become progressively worse since.  The Veteran reported that he served in Vietnam, and that he could not recall having hearing disturbances during service.  He reported that he had a head injury in service causing him to be unconscious for an hour but this was never reported.    

During the examination the Veteran reported military noise exposure, including exposure to gunfire (as a right handed rifle shooter), cannon fire, and grenades; and civilian post service noise exposure while operating a saw for one year and a forklift, some hunting, household power tools, and music at low levels.  He reported that he had no history of ear infections or pain, perforated eardrum, vertigo or dizzy spells, or diabetes.  The examiner noted findings that there was a history of constant bilateral tinnitus, which interfered with the Veteran's ability to hear.  

After examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not due to his history of military noise exposure, head injury or any event during service; and were more likely due to his occupational noise exposure in civilian life.  

The examiner based this opinion on reasons including that the Veteran likely had normal hearing at time of separation and no hearing disability at that time; and that studies have shown that hazardous noise exposure has an immediate effect on hearing, and does not have a delayed onset or progressive or cumulative nature.  The examiner also stated that the Veteran's exposure to hazardous noise after service was far greater than his exposure in service.

The Board observes that there is competent evidence of record indicating that the Veteran began experiencing tinnitus during service, or shortly thereafter.  In his September 2007 claim, the Veteran reported that his tinnitus began in 1966, and that he did not wear hearing protection during service.  In statements received in September 2009, after the October 2008 VA examination, a former work associate and former spouse stated the following.  The Veteran's former associate attested that at their place of employment from 1993 to 2007, it was mandatory to wear eye and ear protection the entire day at work; and the Veteran always complied.  The Veteran's former spouse (from May 1968 to September 1986) stated that they met shortly before his discharge from service, and she noticed then that the Veteran was hard of hearing.  At that time she asked him how long he had hearing problems and he said only since his service in Vietnam.  He also complained of ringing in his ears.

In an October 2012 addendum to the October 2008 VA audiology examination, the examining audiologist from that examination opined that the Veteran's bilateral tinnitus was not caused by or the result of his military noise exposure or any hearing loss the Veteran may have sustained during service.  As rationale the examiner stated that there was an inconsistency in the Veteran's past reports of when tinnitus began.  Further, the examiner stated that any tinnitus the Veteran had in service was only temporary in nature. 
 
The examiner further stated that generally hearing loss is the most common cause of tinnitus; and the greater the hearing loss, the greater the possibility of tinnitus.  In this regard, the examiner opined that the Veteran sustained the overwhelming majority of his bilateral hearing loss after service, and presbycusis at age 62.

The Board finds that the Veteran was exposed to numerous and frequent episodes of loud noise, and the expected inner ear/audiological injuries associated with such noise over his military career.  This is consistent with the Veteran's account of exposure to loud noise exposure as a Marine due to various sorts of gunfire and other weapon noise. 

Although the examiner stated that the Veteran's exposure to hazardous noise after service was far greater than his exposure in service, the Board finds that there is competent and credible evidence that contradicts this statement, specifically, the Veteran's former work associate who stated the Veteran consistently wore hearing protection at work, and the Veteran's own statement that he only used a saw for one year.  In contrast, he was exposed to acoustic trauma for two years during service without hearing protection.  Accordingly, the Board affords this part of the examiner's opinion less probative value.

Moreover, the Veteran is competent to describe the extent of tinnitus he has perceived continuously since service, or since inception of his bilateral hearing loss disability.  As noted above, the Veteran and his former spouse have provided competent and credible evidence that this tinnitus began during, or shortly thereafter, his separation from service.  Thus, there is evidence of tinnitus during service, or during the presumptive period, and current tinnitus, service connection can be granted under 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); see Walker, 708 F.3d 1331 (Fed. Cir. 2013); Fountain, No. 13-0540, ---Vet. App.---(February 9, 2015).

Further, even if the chronicity of the Veteran's tinnitus is questioned, VA has recognized the service connection of the Veteran's bilateral hearing loss.  As noted above, studies, and the VA examiner himself, have noted a strong connection between hearing loss and tinnitus.  The VA examiner stated that generally hearing loss is the most common cause of tinnitus.  Thus, there is competent evidence that the Veteran's service-connected hearing loss and his tinnitus are etiologically related.  38 C.F.R. § 3.310(a).

In sum, the evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus is related to service, to include as due to the service-connected bilateral hearing loss disability.  Resolving reasonable doubt in his favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


